                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     FRANKFORT

                              )
 APRIL LYONS, individually and in the
                              )
 Capacity as Administratix of the Estate
                              )
 of ROY T. MITCHELL,          )     Civil No. 3:19-cv-00064-GFVT-EBA
                              )
      Plaintiffs,             )
                              )
 V.
                              )        MEMORANDUM OPINION
                              )                      &
 FRANKLIN COUNTY KENTUCKY, et
                              )                   ORDER
 al.,                         )
                              )
      Defendants.             )
                              )
                         *** *** *** ***

       This matter is before the Court on a motion to dismiss filed by Defendants Franklin

County, Kentucky, Jeremy Younger, Edward Hunt, Jason Sherrow, Lane Crawly, Philip Ray,

and Pat Melton. Plaintiff, April Lyons, individually and in the capacity as administratix of the

Estate of Roy T. Mitchell, seek damages after the death of her father through various claims.

However, Defendants argues that certain claims in April Lyons’ Complaint should be dismissed

for failure to state a cause of action. Therefore, the motion to dismiss is GRANTED IN PART,

and certain claims in this matter against various Defendants are DISMISSED.

                                                 I

       On or about July 31, 2018, deputies from the Franklin County Sheriff’s received

information that Brandy Cooper was at 1249 Union Ridge Rd. in Franklin, County, where they

traveled in order to serve a warrant for Ms. Cooper’s arrest. [R. 1-2 at 4.] Five deputies, who

are now defendants in this case, Younger, Hunt, Sherrow, Crawley, and Ray arrived at the

address to serve the warrant. [Id.] However, Ms. Cooper did not reside at this address.
Although the deputies had information she was present at this specific address, it was her

grandfather, Roy Mitchell’s, residence. [Id. at 5.]

       When the deputies arrived around 11:30 p.m., Roy Mitchell was sitting on his front

porch, and he proceeded to walk toward the deputies to speak with them. [Id.] The deputies

advised Mr. Mitchell that they were there to issue a warrant for Ms. Cooper’s arrest. [Id.] Mr.

Mitchell confirmed that Ms. Cooper was there but warned the deputies that they were on his

private property and could not enter without a search warrant. [Id.] After Mr. Mitchell ordered

the deputies to leave his property, one or more of the deputies opened the fence gates and entered

the yard. [Id.] Thereafter, the deputies placed Mr. Mitchell under arrest after he continued to

protest the deputies’ presence. [Id.] This required the deputies to place Mr. Mitchell on the

ground and put him in handcuffs. [Id.]

       After Mr. Mitchell was in handcuffs, the deputies proceeded to enter the residence to

arrest Ms. Cooper. [Id. at 6.] One or more deputies stayed back with Mr. Mitchell since it was

apparent he was having trouble breathing. [Id.] During that time, Mr. Mitchell became

unresponsive and the deputies attempted CPR as did the EMS once they arrived. [Id.]

Unfortunately, Mr. Mitchell was pronounced dead the next day due to hypertensive

cardiovascular disease. [Id.] He also had a contusion on his forehead and nose, abrasions to his

right shoulder, lacerations on his right hand, rib fractures, and a focal hemorrhage. [Id.]

       Mr. Mitchell’s daughter, April Lyons, filed this action in her individual and administratix

capacities alleging eight causes of action. [See id.] The first two claims, brought only under Ms.

Lyons’ capacity as administratix of the Estate, consist of wrongful arrest and excessive force.

[Id. at 6–8.] These claims are brought against each of the five deputies listed in the complaint.

[Id.] The third cause of action of substantive due process violations is filed by Plaintiff in her



                                                  2
individual and administratix capacities against all the deputies listed in the complaint. [Id. at 8–

9.] Claims Four through Six – Ratification, Failure to Train, and Unconstiutional Policy or

Custom – are based on theories of municipal liability but are raised against each of the

Defendants. [Id. at 10–13.] These three claims are raised by Plaintiff in her individual and

administratix capacities. [Id.] Finally, the last two claims are state-law claims of battery and

negligence. [Id. at 13–15.] Plaintiff asserts these claims in her individual and administratix

capacities against all the Defendants listed in the Complaint. [Id.]

          Defendants removed this action for original jurisdiction, based on the alleged violations

of 42 U.S.C. §1983.1 [R. 1 at 1–2.] Immediately thereafter, the Defendants filed a motion to

dismiss pursuant to Rule 12(b)(6). [R. 5.] Ms. Jones, neither in her individual or administratix

capacity, responded to this Motion. The time to file such a response has now expired. LR

7.1(c).

                                                   II

          A motion to dismiss pursuant to Rule 12(b)(6) tests the sufficiency of the Plaintiffs’

complaint. In reviewing a Rule 12(b)(6) motion, the Court must “construe the complaint in the

light most favorable to the plaintiff, accept its allegations as true, and draw all inferences in favor

of the plaintiff.” DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). The Court,

however, “need not accept as true legal conclusions or unwarranted factual inferences.” Id.


1
  Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction for matters “arising under the
Constitution, laws, or treaties of the United States.” This case was removed pursuant to 28 U.S.C. §
1441(a) because the Court has original jurisdiction over claims arising under 42 U.S.C. § 1983.
Accordingly, the Court finds removal proper. In addition to her federal law claims, Ms. Lyons alleges
two Kentucky law causes of action. [R. 1-2.] A federal court can maintain pendant jurisdiction over state
law claims if both the state and federal claims derive from a common nucleus of operative fact and if the
plaintiff would be expected to try all of her claims in one judicial proceeding. United Mine Workers of
Am. v. Gibbs, 383 U.S. 715, 725 (1966). Because these claims all relate to a single altercation and the
Plaintiffs would be expected to try all of their claims in one proceeding, the Court finds pendant
jurisdiction over the state law claims proper.

                                                    3
(quoting Gregory v. Shelby County, 220 F.3d 433, 446 (6th Cir. 2000)). The Supreme Court

explained that in order “[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)); see also Courier v. Alcoa Wheel & Forged Products, 577 F.3d 625, 629 (6th Cir.

2009).

                                                    A

         Defendants contend that all claims filed by Ms. Lyons in her individual capacity do not

state a cause of action and therefore should be dismissed. [R. 5-2 at 4.] Sixth Circuit law clearly

instructs that causes of action brought pursuant to 42 U.S.C. § 1983 are “entirely personal to the

direct victim of the alleged constitutional tort.” Claybrook v. Birchwell, 199 F.3d 350, 357 (6th

Cir. 2000) (citing Jaco v. Bloechle, 739 F.2d 239, 241 (6th Cir. 1984)). “Accordingly, only the

purported victim, or his estate's representative(s), may prosecute a section 1983 claim. . . . [N]o

cause of action may lie under section 1983 for emotional distress, loss of a loved one, or any

other consequent collateral injuries allegedly suffered personally by the victim's family

members.” Id. To the extent that April Lyons seeks to recover personally under § 1983, her

claims are dismissed.2

         Plaintiff also asserts the state law claim of battery on behalf of herself, individually. [R.

1-2 at 14.] Battery under Kentucky law is any “unlawful touching of the person of another,

either by the aggressor himself, or by any substance set in motion by him.” Vitale v. Henchey,

24 S.W.3d 651, 657 (Ky. 2000). However, Ms. Lyons does not state any facts that show the



2
 Defendants wrongly state that the substantive due process claim in the Complaint is filed by Plaintiff
only in her individual capacity. The substantive due process claim is also asserted by Plaintiff in her
capacity as administratix [R. 1-2 at 10], and therefore will not be dismissed in its entirety.

                                                    4
deputies touched her in anyway, only Mr. Mitchell. Therefore, she does not meet the essential

element of touching in order to proceed with the battery claim in her individual capacity.

                                                  B

       Claims asserted against any of the law enforcement officers in their official capacities,

will be dismissed. “[I]ndividuals sued in their official capacities stand in the shoes of the entity

they represent.” Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003) (citing Kentucky v. Graham,

473 U.S. 159, 165, 105 S. Ct. 3099, 87 L. Ed. 2d 114 (1985)). This is because “a plaintiff

seeking to recover on a damages judgment in an official-capacity suit must look to the

government entity itself.” Graham, 473 U.S. at 166. Suit against the six law enforcement

officers in their official capacities is nothing more than a suit against Franklin County or the

Franklin County Sheriff’s Office, entities already defending the suit, and thus the Court deems it

appropriate to dismiss all federal “official capacity" claims against individual defendants on

redundancy grounds. See Lambert v. Hartman, 517 F.3d 433, 439–40 (2008) (“[Plaintiff] sued

the Clerk in his official capacity, which is the equivalent of suing the Clerk’s employer, the

County.”).

                                                  C

       In Counts Four, Five, and Six, Plaintiff asserts Eighth Amendment claims against

Defendant Deputies Younger, Sherrow, Crawley, Ray, and Hunt based on a respondeat superior

theory. [R. 1-2 at 10–13.] It appears that Plaintiff has filed three municipal liability claims

under this theory: ratification, failure to train, and unconstitutional policy or custom. [Id.]

Plaintiffs fail entirely to address Defendants’ argument within the motion to dismiss that these

claims must fail because they are predicated upon a respondeat superior theory of liability which




                                                  5
cannot provide the basis for liability in § 1983 actions. [R. 5-2 at 7 (citing Monell v. Dept. of

Social Services, 436 U.S. 658, 690 (1978)).]

        Defendants are correct that respondeat superior principles are inapplicable in the context

of a § 1983 action. See Carico v. Benton, Ireland, & Stovall, 68 F. App'x 632, 640 (6th Cir.

2003). Generally, to recover against a given defendant in a civil rights action, the plaintiff ‘must

allege that the defendant [was] personally involved in the alleged deprivation of federal

rights.” Nwaebo v. Hawk-Sawyer, 83 F. App’x. 85, 86 (6th Cir. 2003). As such, as with any

Eighth Amendment-based § 1983 claim, courts require that Plaintiffs seeking to hold supervisors

liable in this context must still prove that the supervisors were subjectively aware of the risk and

consciously disregarded it. See, e.g., Counterman v. Warren Cty. Corr. Facility, 176 F. App'x

234, 241 (3d Cir. 2006) (citations omitted).

         The causes of action in Counts Four, Five, and Six do not create the potential of liability

on individual who are not final policymakers, responsible for training, or responsible for policies

and customs. Plaintiff has produced no evidence, nor even suggested that any of the five

deputies were responsible for any of these duties. Plaintiff has also made no argument that any

of the deputies authorized, approved, or knowing acquiesced any of the actions that are at

question in this case since they did not seem to possess supervisory authority. Therefore, Claims

Four, Five, And Six that arise under a respondeat superior theory against the five deputies are

dismissed.

                                                   D

        In order to proceed with the ratification claim against Defendants, Ms. Lyons “must

adequately allege . . . that an official with final decision making authority ratified illegal

actions.” D'Ambrosio v. Marino, 747 F.3d 378, 386 (6th Cir. 2014) (quoting Burgess v. Fischer,



                                                   6
735 F.3d 462, 478 (6th Cir. 2013)). “[R]atification of a subordinate’s action requires more than

acquiescence—it requires affirmative approval of a particular decision made by a

subordinate.” Feliciano v. City of Cleveland, 988 F.2d 649, 656 (6th Cir. 1993) (citing City of St.

Louis v. Praprotnik, 485 U.S. 112, 130, 108 S. Ct. 915, 99 L. Ed. 2d 107 (1988)). However,

even if an official with final decision making authority ratifies a decision, a plaintiff must still

“prove that the ratification was a ‘moving force’ in causing the constitutional violation.” Id. at

656 n.6 (quoting Williams v. Ellington, 936 F.2d 881 (6th Cir. 1991)).

       Under the ratification theory, Plaintiff’s claim fails because it does not identify with any

specificity a decision made by a decision-maker with ultimate authority. Nowhere in the

Complaint does Plaintiff allege that Defendants had authority to make final and unreviewable

decisions such that any Defendant would constitute an official with final decision-making

authority. The Complaint suggests that there has not been any ratification because it alleges that

“a final policymaker has determined (or will determine) that the acts of the Defendant deputies

were within policy.” [R. 1-2 at 10.] “[S]ubsequent ratification of past wrongdoing cannot

logically be the moving force behind the [wrongdoing].” See Swann v. City of Columbus, 2007

U.S. Dist. LEXIS 45766, 2007 WL 1831131, at *3 (S.D. Ohio June 25, 2007). A plaintiff

asserting a ratification claim must generally allege that a municipality’s failure to

investigate prior allegations of unconstitutional conduct caused the constitutional violation at

issue. See, e.g., Hullett v. Smiedendorf, 52 F. Supp. 2d 817, 828 (W.D. Mich 1999)

(“[M]unicipal liability for failing to investigate or discipline its officers cannot be derived from a

single act by a non-policy-making municipal employee . . . . Proof of the existence of the

policy prior to the incident that is the subject of the complaint is necessary.”); see

generally Miller v. Sanilac Cty., 606 F.3d 240, 255 (6th Cir. 2010) (“To establish deliberate



                                                   7
indifference, the plaintiff must show prior instances of unconstitutional conduct demonstrating

that the [municipality] ha[d] ignored a history of abuse.”). Therefore, without more facts and

specificity, the ratification claim must be dismissed against all Defendants.

                                                 E

       Finally, Plaintiff bases her claims of negligence and battery on the same conduct

discussed in relation to her claims of false arrest and excessive force. In Tunne v. Paducah

Police Dept., the court noted that a

       plaintiff cannot proceed with a claim for negligence where the claim is really a malicious
       prosecution claim. Hill v. Willmott, 561 S.W.2d 331, 334 (Ky. App. 1978). The policy
       considerations addressed by the elements of a malicious prosecution action would be
       thwarted if the plaintiff were allowed to proceed on a theory of negligence. Id. The
       plaintiff may not avoid the higher standards of malicious-prosecution claims by bringing
       negligence claims against the defendants under the same facts that constitute his other
       claims.
2010 U.S. Dist. LEXIS 4571, 2010 WL 323547, at *11 n. 4 (W.D. Ky. Jan. 21, 2010)

(quoting Bertram v. Fed. Exp. Corp., 2008 U.S. Dist. LEXIS 3744, 2008 WL 170063, at *6

(W.D. Ky. Jan. 17, 2008)). For these reasons, the Plaintiff cannot succeed in her claim of

negligence. See Lewis v. Laurel Cnty. Sheriff’s Dep’t, 2011 U.S. Dist. LEXIS 88858, 2011 WL

3475370, at *6 (E.D. Ky. Aug. 8, 2011). Likewise, a plaintiff’s battery claim cannot succeed if it

truly mirrors an excessive force claim already being alleged. Ms. Lyons has failed to put forth

any argument or additional facts that would suggest otherwise. Because Lyons’ negligence and

battery claims are based on the same conduct discussed in relation to her claims of false arrest

and excessive force, the claims fail to withstand a motion to dismiss.

                                                III

       Accordingly, and the Court being sufficiently advised, it is herby ORDERED as follows:

   1. All claims filed by Plaintiff April Lyons in her individual capacity against all Defendants

       are DISMISSED WITH PREJUDICE for failure to state a cause of action;

                                                 8
2. All claims against the individual Defendants in their official capacities, are DISMISSED

   WITH PREJUDICE;

3. Claims Four, Five, and Six, - Ratification, Failure to Train, and Unconstitutional Policy

   or Custom – are DISMISSED WITH PREJUDICE against all individual Defendants in

   their official and individual capacities;

4. Plaintiff’s claim of ratification against all Defendants is DISMISSED WITH

   PREJUDICE in its entirety; and

5. State law claims of battery and negligence are DISMISSED WITH PREJUDICE in

   their entirety.

   This the 16th day of March, 2020.




                                               9
